Citation Nr: 1820667	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  09-48 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating greater than 10 percent prior to May 14, 2014, greater than 40 percent prior to May 19, 2017, and greater than 60 percent thereafter, for right sciatica with hamstring spasms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1979 to March 2002.

This appeal has a long procedural history.  It comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted the Veteran's claim of service connection for right sciatica with hamstring spasms, assigning a 10 percent rating effective April 10, 2007.  The Veteran disagreed with this decision in July 2009.  He perfected a timely appeal in December 2009.  A Central Office Board hearing was held in November 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In March 2014 and in April 2016, the Board remanded the currently appealed claim to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain updated treatment records for the Veteran and then schedule him for appropriate examination to determine the current nature and severity of his service-connected right sciatica with hamstring spasms.  The records subsequently were associated with the claims file and the requested examination occurred in May 2017.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In an August 2014 rating decision, the AOJ assigned a higher initial 20 percent rating effective May 14, 2014, for the Veteran's service-connected right sciatica with hamstring spasms.  In a September 2017 rating decision, the AOJ assigned a higher initial 40 percent rating effective May 14, 2014, and a higher initial 60 percent rating effective May 19, 2017, for the Veteran's service-connected right sciatica with hamstring spasms.  Because the initial ratings assigned to the Veteran's service-connected right sciatica with hamstring spasms are not the maximum ratings available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The record evidence shows that, prior to May 14, 2014, the Veteran's service-connected right sciatica with hamstring spasms is manifested by, at worst, complaints of right hip pain and pain in the right leg on straight leg raising.

2.  The record evidence shows that, between May 14, 2014, and May 19, 2017, the Veteran's service-connected right sciatica with hamstring spasms is manifested by, at worst, complaints of back pain, radiating pain down the right leg, ambulating with limping on the right leg, and limited mobility.

3.  The record evidence shows that, on VA examination dated on May 19, 2017, the Veteran's service-connected right sciatica with hamstring spasms is manifested by, at worst, right foot drop, weakness, and muscle atrophy.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent prior to May 14, 2014 have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2017). 

2.  The criteria for an initial rating in excess of 40 percent between May 14, 2014, and May 19, 2017 have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2017). 

3.  The criteria for an initial 80 percent rating effective May 19, 2017, for right sciatica with hamstring spasms have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the evidence supports assigning an initial 80 percent rating effective May 19, 2017, for right sciatica with hamstring spasms.  The Veteran contends that his service-connected right sciatica with hamstring spasms is more disabling than currently evaluated throughout each of the time periods at issue in this appeal.  The record evidence does not support his assertions regarding entitlement to a higher initial rating for this disability, at least prior to May 19, 2017.  It shows instead that, prior to May 14, 2014, the Veteran's service-connected right sciatica with hamstring spasms is manifested by, at worst, complaints of right hip pain and pain in the right leg on straight leg raising.  The Board notes initially that the Veteran's available service treatment records show that, while on active service, he incurred a right hamstring injury in October 1985 and was diagnosed as having sciatica in November 1999.

The post-service evidence also does not support assigning a higher initial rating prior to May 14, 2014, for the Veteran's service-connected right sciatica with hamstring spasms.  It shows instead that, prior to May 14, 2014, this disability is manifested by, at worst, complaints of right hip pain and pain in the right leg on straight leg raising.  For example, on outpatient treatment in August 2008, the Veteran complained of intermittent sciatica and muscle pain for the previous 4 months.  A history of chronic sciatica was noted.  The Veteran rated his bilateral hip pain as 7/10 on a pain scale (with 10/10 being the worst imaginable pain).  Objective examination showed right leg pain on straight leg raising.  The assessment was chronic right sciatica.  

The Veteran testified at his July 2013 Board hearing that he fell several times per week as a result of his service-connected right sciatica with hamstring spasms.  See Board hearing transcript dated July 29, 2013, at pp. 3.  He also testified that he experienced knee numbness which led to his falls.  Id., at pp. 5.  He testified further that he experienced burning pain and numbness in his feet.  Id., at pp. 10.

There is no indication that, prior to May 14, 2014, the Veteran experienced at least moderate incomplete paralysis of the sciatic nerve (i.e., at least a 20 percent rating under DC 8520) as a result of his service-connected right sciatica with hamstring spasms such that an initial rating greater than 10 percent for this disability is warranted for this time period.  See 38 C.F.R. § 4.124a, DC 8520 (2017).  The record evidence shows instead that the symptomatology attributable to this disability was mildly disabling during this time period.  The Board acknowledges that the Veteran testified in July 2013 that the symptoms of his service-connected right sciatica with hamstring spasms resulted in falls, knee and foot numbness, and burning pain in his feet.  A review of the Veteran's voluminous outpatient treatment records (including from Langley Air Force Base) dated during this time period, including before and after his July 2013 Board hearing, does not support his hearing testimony concerning the severity of his service-connected right sciatica with hamstring spasms as it appears that he was not seen for these reportedly debilitating symptoms.  Thus, the Board concludes that the Veteran's testimony is less than probative as to the nature and severity of his service-connected right sciatica with hamstring spasms during this time period.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to a higher initial rating for his service-connected right sciatica with hamstring spasms during this time period.  Accordingly, the Board finds that the criteria for an initial rating greater than 10 percent prior to May 14, 2014, for right sciatica with hamstring spasms have not been met.

The Veteran also is not entitled to an initial rating greater than 40 percent between May 14, 2014, and May 19, 2017, for right sciatica with hamstring spasms.  Despite the Veteran's assertions to the contrary, the record evidence shows that this disability is manifested by, at worst, complaints of back pain, radiating pain down the right leg, ambulating with a limp on the right leg, and limited mobility throughout this time period.  For example, on outpatient treatment in October 2015, the Veteran's complaints included chronic sciatica pain which he described as constant, sharp, dull, aching, throbbing, pricking, and numb.  He also complained of back pain.  A history of sciatica was noted.  The assessment included a history of sciatica which was stable.

In March 2016, the Veteran's complaints included constant pain in the back, knees, and groin which he rated as 8/10 on a pain scale.  He also complained of pain radiating down his right leg which he related to a flare-up of sciatica.  He complained further of back pain.  Physical examination showed limited mobility and ambulating with limping on the right leg.  The assessment included right-sided sciatica.

There is no indication that, between May 14, 2014, and May 19, 2017, the Veteran experienced at least severe incomplete paralysis of the sciatica nerve with marked muscular atrophy (i.e., at least a 60 percent rating under DC 8520) such that an initial rating greater than 40 percent is warranted for this disability during this time period.  Id.  The Board acknowledges that the Veteran was examined for VA adjudication purposes on May 14, 2014; however, the Board previously found that the May 2014 VA peripheral nerves conditions Disability Benefits Questionnaire (DBQ) was inadequate in the April 2016 remand.  See Board remand dated April 7, 2016, at pp. 4.  Thus, the May 2014 VA examination was not relied upon in adjudicating the Veteran's currently appealed claim and will not be discussed further in this decision.  

The Board also acknowledges that the remaining medical evidence of record dated between May 14, 2014, and May 19, 2017, shows that the symptomatology attributable to the Veteran's service-connected right sciatica with hamstring spasms warranted the assignment of a 40 percent rating under DC 8520 during this time period.  See 38 C.F.R. § 4.124a, DC 8520 (2017).  As outlined above, the record evidence dated during this time period shows that the Veteran experienced back pain, radiating pain down the right leg, ambulating with a limp on the right leg, and limited mobility as a result of his service-connected right sciatica with hamstring spasms.  The Board finds it highly significant that the Veteran's sciatica was considered stable on outpatient treatment in October 2015.  This finding persuasively suggests that the symptomatology attributable to the Veteran's service-connected right sciatica with hamstring spasms had not worsened during this time period.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to a higher initial rating for this disability during this time period.  Thus, the Board finds that the criteria for an initial rating greater than 40 percent between May 14, 2014, and May 19, 2017, for right sciatica with hamstring spasms have not been met.

In contrast, the Board finds that the evidence supports assigning a higher initial 80 percent rating effective May 19, 2017, for right sciatica with hamstring spasms.  The record evidence shows that, on VA back (thoracolumbar spine) conditions DBQ on May 19, 2017, the Veteran experienced right foot drop, weakness, and muscle atrophy as a result of his service-connected right sciatica with hamstring spasms.  The Veteran reported at this examination that, during flare-ups of his sciatica, his foot "hangs down and I cannot straighten it up or control it, which causes me to fall."  He also reported that "walking can be a challenge" because of the sciatica pain and inability to control his foot at times.  He had been forced to learn how to drive his car using his left foot.  Range of motion testing showed forward flexion limited to 40 degrees with pain causing functional loss and evidence of pain on weight-bearing.  Following repetitive testing, forward flexion was limited to 25 degrees.  The VA examiner stated that the Veteran's examination was medically consistent with his statements describing functional loss during a flare-up of sciatica.  Physical examination showed localized tenderness, guarding, or muscle spasm resulting in abnormal gait or abnormal spinal contour, 3/5 muscle strength on the right side with 2/5 muscle strength on right great toe extension, muscle atrophy, decreased sensation to light touch in the right lower leg/ankle and right foot/toes, and mild constant pain, severe intermittent pain and paresthesias, and moderate numbness of the right lower extremity.  The VA examiner stated that he could not perform Correia testing of the back in non-weight bearing and in passive and active motion because of the Veteran's current sciatica condition and the risk of harm to the Veteran from conducting such testing.  The diagnosis was right sciatica with hamstring spasms with residual weakness, foot drop, and atrophy.

The record evidence clearly shows that, effective May 19, 2017, the Veteran's service-connected right sciatica with hamstring spasms worsened and is manifested by right foot drop, weakness, and muscle atrophy (i.e., an 80 percent rating under DC 8520).  Id.  The Board is persuaded by the Veteran's VA back (thoracolumbar spine) DBQ conducted on May 19, 2017, in which the VA examiner noted additional abnormal findings of right foot drop, weakness, and muscle atrophy attributable to the service-connected right sciatica with hamstring spasms.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial 80 percent rating effective May 19, 2017, for right sciatica with hamstring spasms have been met.


ORDER

Entitlement to an initial rating in excess of 10 percent prior to April 14, 2014 is denied.

Entitlement to an rating in excess of 60 percent between May 14, 2014 and May 19, 2017 is denied.

Entitlement to an initial 80 percent rating effective May 19, 2017, for right sciatica with hamstring spasms is granted.



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


